Citation Nr: 1445894	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1976, and subsequent service in the Army National Guard from February 1991 to February 1995, and from January 1999 to January 2000.

This matter came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2102 decision, the Board dismissed the Veteran's claim of entitlement to service connection for residuals of a right arm fracture, and reopened the claim of entitlement to service connection for HCV.  The reopened HCV claim was then remanded for development of the record.


FINDING OF FACT

HCV is related to risk factors in service.


CONCLUSION OF LAW

HCV was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection for HCV, further discussion of the VCAA is not necessary at this time.
Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran seeks service connection for HCV, which he asserts was incurred in service.  Specifically, he has indicated that he received immunizations in service with an air gun that was not cleaned between patients.  He has also noted that on induction, he was shaved with a straight razor that had not been sanitized prior to use.  He has indicated that in the field, he shared toothbrushes and razors with other soldiers.  He has reported that he underwent a root canal by a German dentist under unsanitary conditions, and that while stationed in Germany, he had an abscessed insect bite on his leg that was lanced and drained.  Finally, he indicated that while training as a combat medic in 1992, he was exposed to other peoples' blood and subsequently worked with terminally ill patients who exposed him to their waste and wounds.  

Service treatment records indicate that on enlistment examination in February 1974, the Veteran endorsed jaundice or hepatitis.  He related that he was treated in 1968.  The examiner indicated that there were no sequelae.  Physical examination revealed normal abdomen and viscera.  The examiner noted an abnormality of the skin, but identified a healed laceration over the lumbosacral area.  The Veteran's vaccination record shows that he was given various vaccines in February 1974 and March 1974.  The November 1975 separation examination was negative.  At that time, the Veteran reported jaundice or hepatitis; the examiner noted that it existed prior to service.  On periodic physical examination in January 1999, the Veteran endorsed jaundice or hepatitis.  The examiner noted probable hepatitis A as a child.

Post-service records reflect a diagnosis of HCV and treatment for the disease.

A January 2000 VA treatment record indicates the Veteran's report of being vaccinated via air gun that caused some soldiers to bleed.  He also reported that he worked as a medic and was exposed to potentially contaminated blood.  The assessment was HCV.  The provider stated that she agreed with the Veteran that HCV was as likely as not contracted during service.  

In an April 2011 statement, a private physician, S.M., M.D., indicated that it was possible that the Veteran's HCV was as likely as not contracted during service.

A VA examination was conducted in February 2013.  The examiner provided a diagnosis of HCV.  On review of the Veteran's medical history, to include his report of being treated for hepatitis of unknown type prior to service and his diagnosis with HCV in 2000, the examiner noted that various etiologies were explored.  He indicated that the Veteran had never undergone organ transplantation or received a blood transfusion or hemodialysis; that the Veteran denied use of illicit drugs, to include inhalation or injection; that he denied ever engaging in sex for pay; that he reported having sex with his four wives; that he denied ever having had sexual contact with a male; and that he denied having tattoos.  The examiner further noted the Veteran's report that he received multiple injections from an air gun immunization unit and remembered seeing blood on the arms of patients ahead of him in line; that he received medical and dental care in unsanitary German facilities; that while a combat medic during National Guard service, another trainee drew his blood with a previously used needle; that he shared toothbrushes and razors with other troops; and that he received neck and ear shaves with a common razor during service.  

Following interview of the Veteran, examination, and review of the record, the examiner concluded that HCV was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that he had researched current medical literature regarding the potential association of HCV and air gun immunization and could not locate any conclusive evidence of a proven positive association.  However, he also stated that the Veteran's history included a venipuncture with a used needle, exposure to potentially unsterilized dental equipment, and shared razors and toothbrushes during service.  He stated his opinion that those latter events were sufficient to conclude that it was at least as likely as not that the Veteran's HCV was acquired through one of those incidents, most likely the unsterile venipuncture.

Upon consideration of the record, the Board has determined that service connection is warranted for HCV.  In this regard, the record contains the Veteran's competent and credible reports of various risk factors for the disease.  The February 2013 VA examiner interviewed the Veteran and explored with him various etiologies for HCV.  Following review of the Veteran's history, he concluded that the disease was at least as likely as not related to the reported risk factors of venipuncture with a used needle, exposure to potentially unsterilized dental equipment and shared razors and toothbrushes.  Notably, there is no medical evidence or opinion that counters the VA examiner's conclusion, and it is supported by the record.  Accordingly, the Board concludes that service connection for HCV is warranted.


ORDER

Entitlement to service connection for HCV is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


